I respectfully dissent.
The adamant denial by the prosecutor that at the time of trial any kind of an agreement had been made in exchange for Theodore Roulette's testimony causes the majority, and this writer, great concern. The record is clear, and the majority correctly recognizes, that at least as to Roulette (the sole eyewitness to the shooting), an understanding between the state and the witness had been reached at the time of this trial regarding Roulette's present testimony and considerations to be extended by the state on his behalf in sentencing on a pending unrelated multiple felony case. This denial of the existence of a quid pro quo situation effectively prevented defendant's counsel a proper cross-examination on the matter which directly impacts the weight to be afforded Roulette's testimony. See, generally, State v. Wolery (1976) 46 Ohio St. 2d 316, 75 O.O.2d 366, 348 N.E.2d 351; State v. Aldridge (1981), 3 Ohio App. 3d 74,78, 3 OBR 86, 89, 443 N.E.2d 1026, 1030. Had the jury been actually aware of the understanding/consideration given to Roulette, rather than having to garner such information in a circuitous fashion through the inferences and allusions of defense counsel, the outcome of the trial is brought into serious question. With actual knowledge of an understanding, the jury could have given less weight to the testimony of Roulette, and possibly Paxton's testimony as well. For these reasons, I would reverse and remand for a new trial. *Page 420